Exhibit 10.6x1

 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this "Agreement"), dated effective as of January 2, 2009
(the "Effective Date"), by and between Universal Bioenergy Inc., a corporation
organized and existing under the laws of the Nevada whose principal office is
located at 128 Biodiesel Drive, Nettleton, MS 38858 (the "Company"), and James
Michael Ator, an individual residing at 32 Karas Trail, Palm Coast, FL 32164
(the "Executive").
 
WITNESSETH:
 
WHEREAS, the Company wishes to employ the Executive upon the terms and subject
to the conditions set forth herein, and the Executive desires to enter into this
Agreement and accept such employment, upon such terms and conditions;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:
 
1.           Employment. The Executive shall serve as the Company's Chief
Financial Officer, Corporate Treasurer, and member of the Board of Directors for
the Company (the “Board”). The Executive shall perform the usual and customary
functions of a chief financial officer and corporate treasurer in such capacity
shall render such services as are usual and customary with and incident to such
positions, and other duties as a Director of the Company may from time to time
direct provided, however, that such services are not materially inconsistent
with the duties described above.
 
2.           Performance. During the Employment Term, the Executive shall
perform and discharge the duties that may be assigned to him by the Board of
Directors of the Company from time to time in accordance with this Agreement,
and the Executive shall devote his best talents, efforts and abilities to the
performance of his duties hereunder. The Company will not preclude the Executive
from exercising reasonable execution and devotion of time to the Executive's
personal and family investments as long as those efforts do not unduly affect
the performance of the Executive's duties to the Company or said investment
activities are not in direct competition with the Company's field of interest as
defined under Section 7(b) or otherwise in breach of this Agreement.
 
3.           Employment Term. Unless earlier terminated pursuant to Section 5,
the employment term shall begin on January 2, 2009 (the "Effective Date"), and
shall continue for a period of one (1) year from such date (the "Initial Term");
provided that such term shall be automatically extended for additional periods
of one (1) year commencing on January 1, 2010 and each January 1st, thereafter
(such period the "Additional Term") unless either party shall have given notice
to the other party that such party does not desire to extend the term of this
Agreement. Any such notice must comply with Section 10 and be given at least
forty five (45) days prior to the end of the Initial Term or the Additional
Terms, as applicable (the Initial Term and the Additional Term or Terms, if
applicable, shall be known collectively as the "Employment
Term").  Notwithstanding anything in this Agreement to the contrary, the
Employment Term shall end on the Termination Date as defined in Section 5(g).
 
4.           Compensation. As compensation for services hereunder and in
consideration of the Executive’s other agreements hereunder, during the
Employment Term, the Company shall pay the Executive:
 
(a)            Base Salary.  A base salary, payable in accordance with the
customary payroll practices of the Company, subject to withholding and other
applicable taxes, at an annual rate of Sixty Thousand Dollars ($60,000) (the
"Base Salary") to be payable by check, stock, or combination thereof with stock
being issuable quarterly.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Signing Bonus. A signing bonus of Restricted Stock equal to One
Hundred Thousand Dollars ($100,000) to be calculated on the valuation of the
Company’s common shares on the Effective Date. Notwithstanding anything
contained herein to the contrary, the Restricted Stock granted herein shall be
Restricted and vest on, and be delivered to you promptly following, January 2,
2010 (the "Vesting Date"); provided that you have remained continuously employed
by the Company until the Vesting Date. In the event the Agreement is terminated
prior to the Vesting Date however, the Company shall grant the Executive a
portion of the Restricted Stock to be calculated on a pro-rated basis.
 
For purposes of this Agreement, Restricted Stock shall mean, that the shares of
the Company, and the Executive’s interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, prior to the lapse of the applicable one
(1) year restrictions as set forth in the legend affixed to the Restricted Stock
certificates.
 
(c)           Performance Bonus. Executive will be eligible to receive a
quarterly performance bonus (the "Performance Bonus"), to be determined by the
Board of Directors and applicable Compensation Committee, if one exists. The
Company agrees to pay Executive any Performance Bonus within thirty (30) days of
the end of the Company’s fiscal quarter in which such Performance Bonus was
earned.
 
(d)           Non-Cash Consideration. For purposes of computing any fees payable
to Executive hereunder, non-cash consideration shall be valued as follows: (i)
publicly traded securities shall be valued at the average of their closing
prices (as reported in the Wall Street Journal) for the five trading days prior
to the closing of the Transaction and (ii) any other non-cash consideration
shall be valued at the fair market value thereof as determined in good faith by
the Company.
 
(e)           Termination.  The employment hereunder of the Executive may be
terminated prior to the expiration of the Employment Term in the manner
described in this Section 5.
 
(f)           Termination by the Company for Good Cause.  The Company shall have
the right to terminate the employment of the Executive for Good Cause (as such
term is defined in Section 5(h)(ii)) by written notice to the Executive
specifying the particulars of the circumstances forming the basis for such Good
Cause.
 
(g)           Termination upon Death.  The employment of the Executive hereunder
shall terminate immediately upon his death.
 
(h)           The Company's Options upon Disability.  If the Executive becomes
physically or mentally disabled during the Term so that he is unable to perform
the services required of him pursuant to this Agreement for a period of 180
successive days or a cumulative 180 days in any twelve-month period (the
"Disability Period"), the Company shall have the option, in its discretion, by
giving written notice thereof, either to (A) terminate the Executive's
employment hereunder pursuant to Section 5(a); or (B) continue the employment of
the Executive hereunder upon all the terms and conditions set forth
herein.  During the Disability Period the Executive shall continue to receive
the compensation and other benefits provided herein net of any payments received
under any disability policy or program of which the Executive is a beneficiary
or recipient.
 
(i)           Voluntary Resignation by the Executive.  The Executive shall have
the right to voluntarily resign his employment hereunder for other than Good
Reason (as such term is defined in Section 5(h)(iv)) by written notice to the
Company.

 
 

--------------------------------------------------------------------------------

 
 
(j)           Termination by the Company Without Good Cause.  The Company shall
have the right to terminate the Executive's employment hereunder without Good
Cause by written notice to the Executive, but the obligations placed upon the
Company in Section 6 will apply.
 
(k)           Resignation by the Executive for Good Reason.  The Executive shall
have the right to terminate his employment for Good Reason by written notice to
the Company specifying the particulars of the circumstances forming the basis
for such Good Reason.
 
(l)           Termination Date.  The "Termination Date" is the date as of which
the Executive's employment with the Company terminates in accordance with this
Agreement.  Any notice of termination given pursuant to the provisions of this
Agreement shall specify the Termination Date.
 
(m)           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
(i)           "Person" means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, joint
venture, court or government (or political subdivision or agency thereof).
 
(ii)           "Good Cause" shall exist if the Executive: (i) willfully or
repeatedly fails in any material respect to satisfactorily perform his duties
and obligations under this Agreement, including without limitation the failure
to comply substantially with the reasonable instructions of the Board of
Directors, which failure is not cured within (fifteen (15) business days after
written notice of such failure is delivered by the Company; (ii) has been
convicted of a crime or has entered a plea of guilty or nolo contender with
respect thereto; (iii) has committed any act  in connection with his employment
with the Company which involves fraud, gross negligence, misappropriation of
funds, dishonesty, disloyalty, breach of fiduciary duty or other misconduct
injurious to the Company or any other member of the Company Group; (iv) has
engaged in any conduct which in the reasonable determination of the Board is
likely to adversely affect in any material respect the reputation or public
image of the Company or any other member of the Company Group; or (v) breaches
in any material respect this Agreement which breach is not cured within fifteen
(15) business days after written notice of such failure is delivered by the
Company; provided, however, that during any twelve (12) month period, the
Company shall only be required to give notice three (3) times in the aggregate
for any breaches of clauses (i) or (v) above.
 
(iii)           "Company Group" shall mean the Company and any parent companies
and subsidiaries and other entities under common control.
 
(iv)           "Good Reason" means the occurrence of any of the following
events:
 
(A)           the assignment to the Executive of any duties inconsistent in any
material respect with the Executive's then position (including status, offices,
titles and reporting relationships), authority, duties or responsibilities, or
any other action or actions by the Company which when taken as a whole results
in a significant diminution in the Executive's position, authority, duties or
responsibilities, excluding for this purpose any isolated, immaterial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;  or
 
(B)           a material breach by the Company of one or more provisions of this
Agreement, provided that such Good Reason shall not exist unless the Executive
shall first have provided the Company with written notice specifying in
reasonable detail the factors constituting such material breach and such
material breach shall not have been cured by the Company within thirty (30) days
after such notice or such longer period as may reasonably be necessary to
accomplish the cure but in any event no longer than ninety (90) days;
 
5.           Obligations of Company on Termination.  Notwithstanding anything in
this Agreement to the contrary, the Company's obligations on termination of the
Executive's employment shall be as described in this Section 6.

 
 

--------------------------------------------------------------------------------

 
 
(a)           Obligations of the Company in the Case of Termination Without Good
Cause or Resignation by the Executive for Good Reason.  In the event that prior
to the expiration of the Employment Term, the Company terminates the Executive's
employment, pursuant to Section 5(e), without Good Cause, or the Executive
resigns, pursuant to Section 5(f), for Good Reason, the Company shall provide
the Executive with the following:
 
(i)           Amount of Severance Payment.  Except as provided in Section 6(b)
below, within thirty (30) days following the Termination Date, the Company shall
pay the Executive a single lump sum cash payment (the "Severance Payment") equal
to the sum of the following:
 
(A)           the equivalent of six (6) months Base Salary in the event the
Termination Date is after the first anniversary of the Effective Date (the
"First Anniversary") to increase by an amount equal to three months Base Salary
for each year the Executive is employed by the Company after the First
Anniversary, up to an amount not to exceed two (2) years Base Salary; and
 
(B)           any Base Salary, vacation and unreimbursed expenses accrued but
unpaid as of the Termination Date and any Performance Bonus applicable to the
present fiscal quarter.
 
(b)           Obligations of the Company in case of Termination for Death,
Disability, Voluntary Resignation or Good Cause.  Upon termination of the
Executive's employment upon death (pursuant to Section 5(b)), or for Good Cause
(pursuant to Section 5(a)), the Company’s obligations to the Executive shall be
limited to the payment of any Base Salary, Performance Bonus for present fiscal
quarter, and unreimbursed expenses accrued but unpaid as of the date of such
termination.
 
6.           Covenants of the Executive
 
(a)           During the Employment Term and for a period of two (2) years
thereafter the Executive shall not, directly or indirectly, employ, solicit for
employment or otherwise contract for the services of any employee of the Company
or any of its affiliates at the time of this Agreement or who shall subsequently
become an employee of the Company or any such affiliate; and
 
(b)            During the Employment Term and for a period of one (1) year
thereafter the Executive will not at any time engage in or participate as an
executive officer, employee, director, agent, consultant representative,
stockholder, or partner, or have any financial interest, in any business which
"competes" with the Company or successor to the business of the Company. For the
purposes hereof, a "competing" business shall mean any private or public entity
in the biodiesel field. Ownership by the Executive of publicly traded stock of
any corporation conducting any such business shall not be deemed a violation of
the preceding two sentences provided the Executive does not own more than five
percent (5% of the stock of any such corporation.
 
(c)           Executive agrees that all records, in whatever medium (including
written works), documents, papers, notebooks, drawings, designs, technical
information, source code, object code, processes, methods or other copyrightable
or otherwise protected works Executive conceives, creates, makes, invents, or
discovers that relate to or result from any work he performs or performed for
the Company or that arise from the use or assistance of the Company’s
facilities, materials, personnel, or Confidential Information in the course of
his employment (whether or not during usual working hours), whether conceived,
created, discovered, made, or invented individually or jointly with others, will
be and remain the absolute property of the Company, as will all the worldwide
patent, copyright, trade secret, or other intellectual property rights in all
such works.  Executive irrevocably and unconditionally waives all rights,
wherever in the world enforceable, that vest in him (whether before, on, or
after the date of this Agreement) in connection with his authorship of any such
copyrightable works in the course of his employment with the Company.  Without
limitation, Executive hereby waives the right to be identified as the author of
any such works and the right not to have any such works subjected to derogatory
treatment.  Executive recognizes that any such works are “works made for hire”
of which the Company is the author.

 
 

--------------------------------------------------------------------------------

 
 
(d)           All files, records, correspondence, memoranda, notes or other
documents (including, without limitation, those in computer-readable form), real
property or intellectual property relating or belonging to the Company or its
affiliates, whether prepared by the Executive or otherwise coming into his
possession in the course of the performance of his services under this
Agreement, shall be the exclusive property of Company and shall be delivered to
Company and not retained by the Executive (including, without limitations, any
copies thereof) upon termination of this Agreement for any reason whatsoever.
 
(e)           Executive acknowledges that his employment with the Company under
this Agreement, will give him access to Confidential Information (as defined
below).  Executive acknowledges and agrees that using, disclosing, or publishing
any Confidential Information in an unauthorized or improper manner could cause
the Company or its members to incur substantial loss and damages that could not
be readily calculated and for which no remedy at law would be
adequate.  Accordingly, Executive agrees with the Company that he will not at
any time, except in performing his employment duties to the Company under this
Agreement (or with the Board of Directors of the Company’s, prior written
consent), directly or indirectly, use, disclose, or publish, or permit others
not so authorized to use, disclose, or publish any Confidential Information that
you may learn or become aware of, or may have learned or become aware of,
because of his continuing employment, ownership, or association with the
Company, or use any such information in a manner detrimental to the interests of
the Company or any of  its shareholders. For the purposes of this Agreement,
"Confidential Information" includes, without limitation, confidential or
proprietary information that has not previously been disclosed to the public or
to the trade with respect to the Company’s or any of its affiliates present or
future business, including, without limitation, its operations, services,
products, research, clients, potential investors, inventions, discoveries,
drawings, designs, plans, processes, quantitative methodologies, models,
technical information, facilities, methods, trade secrets, copyrights, software,
source code, systems, patents, procedures, manuals, specifications, any other
intellectual property, confidential reports, customer lists, financial
information (including the revenues, costs, or profits associated with such
party’s products or services), business plans,  projections, prospects,
opportunities or strategies, acquisitions or mergers, advertising or promotions,
personnel matters and legal matters, but excludes any information already
properly in the public domain.  "Confidential Information" also includes
confidential and proprietary information and trade secrets that third parties
entrust to the Company in confidence.
 
(f)           The Executive acknowledges that a breach of his covenants
contained in this Section 7 may cause irreparable damage to the Company and its
affiliates, the exact amount of which will be difficult to ascertain, and that
the remedies at law for any such breach will be inadequate.  Accordingly, the
Executive agrees that if she breaches any of the covenants contained in this
Section 7, in addition to any other remedy which may be available at law or in
equity, the Company shall be entitled to specific performance and injunctive
relief.
 
(g)           The Company and the Executive further acknowledge that the time,
scope, geographic area and other provisions of this Section 7 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement.  In the event that the agreements in this
Section 7 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

 
 

--------------------------------------------------------------------------------

 
 
(h)           The Executive agrees to cooperate with the Company, during the
Employment Term and thereafter (including following the Executive's termination
of employment for any reason), by making himself reasonably available to testify
on behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
affiliate as reasonably requested; provided, however that the same does not
materially interfere with his then current professional activities and is not
contrary to the best interests of the Executive. The Company agrees to reimburse
the Executive, on an after-tax basis, for all expenses actually incurred in
connection with his provision of testimony or assistance.
 
(i)           The parties agree that, during the Employment Term and thereafter
(including following the Executive's termination of employment for any reason)
that they will not make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the other party or any of its
affiliates or their respective officers, directors, employees, advisors,
businesses or reputations.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude either party from making truthful statements or
disclosures that are required by applicable law, regulation or legal process.
 
7.           Withholding.  The Company may withhold from the Executive's
compensation all applicable amounts required by law.
 
8.           Arbitration.  The parties agree that any dispute, claim, or
controversy based on common law, equity, or any federal, state, or local
statute, ordinance, or regulation (other than workers’ compensation claims)
arising out of or relating in any way to the Executive’s employment, the terms,
benefits, and conditions of employment, or concerning this Agreement or its
termination and any resulting termination of employment, including whether such
a dispute is arbitrable, shall be settled by arbitration.  This agreement to
arbitrate includes but is not limited to all claims for any form of illegal
discrimination, improper or unfair treatment or dismissal, and all tort
claims.  The Executive will still have a right to file a discrimination charge
with a federal or state agency, but the final resolution of any discrimination
claim will be submitted to arbitration instead of a court or jury.  The
arbitration proceeding will be conducted under the employment dispute resolution
arbitration rules of the American Arbitration Association in effect at the time
a demand for arbitration under the rules is made.  The decision of the
arbitrator(s), including determination of the amount of any damages suffered,
will be exclusive, final, and binding on all parties, their heirs, executors,
administrators, successors and assigns.  Each party will bear its own expenses
in the arbitration for arbitrators’ fees and attorneys’ fees, for its witnesses,
and for other expenses of presenting its case.  Other arbitration costs,
including administrative fees and fees for records or transcripts, will be borne
equally by the parties.
 
9.           Notices.  Any notices required or permitted hereunder shall be in
writing and shall be deemed to have been given when personally delivered or when
mailed, certified or registered mail, postage prepaid, to the following
addresses:
 
If to the Executive:
 
James Michael Ator
32 Karas Trail
Palm Coast, FL 32164
 
If to the Company:
 
Universal Bioenergy, Inc.
128 Biodiesel Drive,
Nettleton, MS 38858
Attention: CEO

 
 

--------------------------------------------------------------------------------

 
 
10.           General:
 
(a)           Construction and Severability.  If any provision of this Agreement
shall be held invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the parties undertake
to implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such invalid, illegal or unenforceable
provisions with enforceable and valid provisions which would produce as nearly
as may be possible the result previously intended by the parties without
renegotiation of any material terms and conditions stipulated herein.
 
(b)           Performance; Assignability.  The Executive represents and warrants
to the Company that the Executive has no contracts or agreements of any nature
that the Executive has entered into with any other person, firm or corporation
that contain any restraints on the Executive’s ability to perform his
obligations under this Agreement. The Executive may not assign his interest in
or delegate his duties under this Agreement.  This Agreement is for the
employment of the Executive, personally, and the services to be rendered by him
under this Agreement must be rendered by him and no other person.  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns.  Notwithstanding anything else in this Agreement to the
contrary, the Company may assign this Agreement to and all rights hereunder
shall inure to the benefit of any person, firm or corporation resulting from the
reorganization of the Company or succeeding to the business or assets of the
Company by purchase, merger or consolidation.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had taken place.  The Company's failure to obtain such an
assumption and agreement prior to the effective date of a succession will be a
breach of this Agreement and will entitle the Executive to compensation from the
Company in the same amount and on the same terms as if the Executive were to
terminate his employment for Good Reason, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective will be deemed the Termination Date.
 
(c)           Compliance with Rules and Policies.  The Executive shall perform
all services in accordance with the policies, procedures and rules established
by the Company, including, but not limited to, the By-Laws of the Company.  In
addition, the Executive shall comply with all laws, rules and regulations that
are generally applicable to the Company, its affiliates and their employees,
directors and officers.
 
(d)           Withholding.  The Company shall withhold from all amounts due
hereunder any withholding taxes payable to federal, state, local or foreign
taxing authorities.
 
(e)           Entire Agreement, Modification.  This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, supersedes all prior agreements and undertakings, both written and oral,
and may not be modified or amended in any way except in writing by the parties
hereto.
 
(f)           Duration.  Notwithstanding the Employment Term hereunder, this
Agreement shall continue for so long as any obligations remain under this
Agreement.
 
(g)           Survival.  The covenants set forth in Section 7 of this Agreement
shall survive and shall continue to be binding upon the Executive
notwithstanding the termination of this Agreement for any reason whatsoever.  It
is expressly agreed that the remedy at law for the breach or threatened breach
of any such covenant is inadequate and that the Company, in addition to any
other remedies that may be available to it, in law or in equity, shall be
entitled to injunctive relief to prevent the breach or any threatened breach
thereof without bond or other security or a showing that monetary damages will
not provide an adequate remedy.

 
 

--------------------------------------------------------------------------------

 
 
(h)           Waiver.  No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time.  Any such waiver shall be
express and in writing, and there shall be no waiver by conduct.
 
(i)           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.


Date:
24 February 2009
 
UNIVERSAL BIOENERGY, INC.
     
/s/ Richard D. Craven
 
Name: Richard D. Craven
 
Title: President
   
Date:
25 February 2009
 
James Michael Ator
     
/s/ James Michael Ator


 
 

--------------------------------------------------------------------------------

 